NO








NO. 12-04-00102-CR
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
CHARLES RAY GREEN,                               '     APPEAL FROM THE
7TH
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT
COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                       '     SMITH COUNTY,
TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant pleaded guilty to the offense of burglary of a
habitation, and the trial court assessed punishment at imprisonment for
thirty-five years.  We have received the
trial court=s certification showing that this is a plea-bargain case and
Appellant has no right to appeal.  See
Tex. R. App. P. 25.2(c)(3)(B).  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion
delivered May 19, 2004.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
                                                             (DO
NOT PUBLISH)